818 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.John Lester HARRIS, Defendant--Appellant.
No. 87-6018.
United States Court of Appeals, Fourth Circuit.
Submitted March 24, 1987.Decided April 29, 1987.

Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
John Lester Harris, appellant pro se.
Samuel Thomas Currin, United States Attorney, for appellee.
PER CURIAM:


1
John Harris, a federal inmate, appeals the district court's dismissal of his motion seeking post-conviction relief pursuant to 28 U.S.C. Sec. 2255.  Harris asserts that he did not receive effective assistance from his trial attorney.  This is Harris's third Sec. 2255 motion contending that he did not receive effective assistance from his attorney.  The district court dismissed Harris's first two motions as meritless and the third as successive;  Harris noted this appeal.


2
Successive petitions may be dismissed under Rule 9(b), 28 U.S.C. Sec. 2255, if "(1) the same ground presented in the subsequent application was determined adversely to the applicant on the prior application, (2) the prior determination was on the merits, and (3) the ends of justice would not be served by reaching the merits of the subsequent application."    Sanders v. United States, 373 U.S. 1, 15 (1963).  District courts are given the authority to determine whether a petition is successive, and their decision may only be reversed for abuse of discretion.  Id. at 18.  See also Miller v. Bordenkircher.  764 F.2d 245, 248-49 (1985).  The record reveals no abuse of discretion in the district court's dismissal of Harris's third motion as successive.  Thus, we affirm the decision of the lower court.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.  Harris's motion for appointment of counsel is denied.


4
AFFIRMED.